11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ermando Barrera, Jr.,                        * From the 32nd District Court
                                               of Nolan County,
                                               Trial Court No. 12148.

Vs. No. 11-21-00150-CR                       * December 9, 2021

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)



     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment to delete the “Restitution” of “$3,073.00.” As
modified, we affirm the judgment of the trial court.